DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 10/05/2021 have been fully considered and have been addressed as follows. 
a. Applicant argued on page 9 of the remarks:

Applicant can find no teaching or suggestion in No of "each of at least two stages of the multiple stages includes respective integrated fault detection circuitry," as recited in claim 1, as proposed to be amended.

In response to Applicant’s Argument “a,” Applicant’s arguments with respect to claim(s), 1, 14 and 17 have been considered but are moot because the new referred prior art, Dyson et al., US4858233.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al., US 2009/0282319, hereinafter No, in view of Hunt,  US3,049,692, hereinafter Hunt, in further view of Dyson et al., US4858233, hereinafter Dyson.

As per claim 1, No teaches An apparatus, comprising:
a (Fig. 3, [0046] The hierarchical decoder 45 includes multiple decoder stages), wherein each of respective  integrated fault detection circuitry (Fig.3, the controller 44) to generate a feedback signal ([0046], outputs soft decision values) indicative of an erred bit detected along respective decoding paths ; and
 (Fig. 3, [0046]-[0048], The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination. [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. )
fault detecting logic operably coupled with the memory address decoder  and to receive feedback signals distributed from the multiple stages indicative of a fault along the decoding path, the received feedback signals including feedback signals generated by (Fig.3 Controller 44; [0046]-[0048], The hierarchical decoder 45 includes multiple decoder stages…… [0048] The controller 44 controls enabling/disabling of each of the decoder stages 41 to 43 according to whether each decoding is successful.)

No teaches a decoder, but does not explicitly teaches a memory address decoder, Hunt teaches a memory address decoder (Fig.2, 8).
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No to incorporate the teaching a memory address decoder of Hunt in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

No-Hunt teaches all elements applied above EXCEPT
the respective integrated fault detection circuitry of the at least two stages of the multiple stages. 
Dyson teaches
the respective integrated fault detection circuitry of the at least two stages of the multiple stages. (7:48-54, It will be seen that a fault indicating circuit F is associated with each stage of the multi-stage circuit.)

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No- Hunt to incorporate the teaching “the respective integrated fault detection circuitry of the at least two stages” of Dyson in order to provide a self-checking circuit for a computer that is simple in its concept and application yet highly reliable in operation. (Hunt, 2:11-13)

As per claim14, No teaches A method of detecting fault within a memory device, the method comprising:
decoding an input signal via a (Fig. 3, [0046] The hierarchical decoder 45 includes multiple decoder stages,)
performing fault detecting within 
generating at least one of a number of feedback signals ([0046], outputs soft decision values) distributed within the multiple stages responsive to the fault detecting; and
 (Fig. 3, [0046]-[0048], The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination. [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. )

transmitting the feedback signals to fault detecting logic (Fig.3 Controller 44) indicative of a fault along the decoding path, the transmitted feedback signals comprising the generated feedback signals distributed within the multiple stages. (Fig. 3, [0046]-[0048], The hierarchical decoder 45 includes multiple decoder stages…… [0048] The controller 44 controls enabling/disabling of each of the decoder stages 41 to 43 according to whether each decoding is successful.)

No teaches a decoder, but does not explicitly teaches a memory address decoder, Hunt teaches a memory address decoder (Fig.2, 8).
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No to incorporate the teaching a memory address decoder of Hunt in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

No-Hunt teaches all elements applied above EXCEPT
performing fault detecting within at least two of the multiple stages

Dyson teaches
performing fault detecting within at least two of the multiple stages
(7:48-54, It will be seen that a fault indicating circuit F is associated with each stage of the multi-stage circuit.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No- Hunt to incorporate the teaching “performing fault detecting within at least two of the multiple stages” of Dyson in order to provide a self-checking circuit for a computer that is simple in its concept and application yet highly reliable in operation. (Hunt, 2:11-13)

As per claim 17, No teaches A method of detecting fault within a memory device, the method comprising:
detecting, via fault detecting logic (Fig.3 Controller 44) coupled with a memory address decoder of the memory device, a fault along a decoding path of the memory address decoder of the memory device
responsive to at least one of a number of feedback signals ([0046], outputs soft decision values) distributed from respective integrated fault detection circuitry (Fig.3 Controller 44) located within  multiple stages in the decoding path of the (Fig. 3, [0046]-[0048], The hierarchical decoder 45 includes multiple decoder stages…… The soft decision level determination circuit 25 receives a received signal input through the channel 21, determines a soft decision level with respect to the received signal in response to a control signal SCT from the controller 44, and outputs soft decision values according to a result of the determination.
 [0048] each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values. )

generating a fault alarm signal responsive to detecting the fault.
(Fig.3, [0048] The controller 44 controls enabling/disabling of each of the decoder stages 41 to 43 according to whether each decoding is successful.)

No teaches a decoder, but does not explicitly teaches a memory address decoder, Hunt teaches a memory address decoder (Fig.2, 8).
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No to incorporate the teaching a memory address decoder of Hunt in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

No-Hunt teaches all elements applied above EXCEPT
distributed from respective integrated fault detection circuitry located within at least two stages of multiple stages in the decoding path 
Dyson teaches
distributed from respective integrated fault detection circuitry located within at least two stages of multiple stages in the decoding path 
(7:48-54, It will be seen that a fault indicating circuit F is associated with each stage of the multi-stage circuit.)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No- Hunt to incorporate the teaching “distributed from respective integrated fault detection circuitry located within at least two stages of multiple stages in the decoding path” of Dyson in order to provide a self-checking circuit for a computer that is simple in its concept and application yet highly reliable in operation. (Hunt, 2:11-13)

As per claim 3, No-Hunt-Dyson teaches The apparatus as applied above in claim 2, Hunt further teaches further comprising a global encoder to receive an output from the at least one global decoder and generate a replica input address signal. (Hunt, Fig.1, 14; 2:48-53, However, additional cores are placed in fixed configuration, to be described hereinafter, along such conductors 50 10 and lie in a plane 14, called the X encoding plane ("a global encoder"), in that its function is to invert the decoder signals appearing in conductors 10 and duplicate the original address in the address register 2 ("a replica").

As per claim 4, No-Hunt-Dyson teaches The apparatus as applied above in claim 3, Hunt further teaches wherein the fault detecting logic is to compare the replica input address signal and the input address signal to determine the fault is present.
(Hunt, Fig.1, 1:69-2:03: This address assumed by the additional cores is compared in a suitable comparison circuit with the original address of the memory register to check for errors; the failure of the assumed address in the additional cores to jibe with the original address of the memory register will yield a signal in an output circuit coupled to such comparison circuit, and an alarm or appropriate indicating device will become operative.)

As per claim 5, No-Hunt-Dyson teaches The apparatus as applied above in claim 3, Hunt further teaches wherein the at least one local decoder is to perform an internal comparison of each bit of its decoder output path with another bit within respective integrated fault detection circuitry coupled to the at least one local decoder (Hunt, Fig.2; 2:56-62, The address of register 2 is compared with the address of register 18 in a comparing circuit 20 , said comparing circuit being adapted to make a bit by bit comparison of the address of the original register 2 …; 4:17-19.)

As per claim 6, No-Hunt-Dyson teaches The apparatus as applied above in claim 3, Hunt further teaches   wherein the at least one row decoder is to perform an internal comparison of each bit of its decoder output path with another bit within respective integrated fault detection circuitry coupled to the at least one row decoder. (Hunt, Fig.2; 2:56-62; 4:17-19.)

As per claim 7, No-Hunt-Dyson teaches The apparatus as applied above in claim 1, Hunt further teaches wherein the apparatus is a memory device (Fig. 1).

As per claim 9, No-Hunt-Dyson teaches The apparatus as applied above in claim 1, Hunt further teaches wherein the memory address decoder includes a row decoder (Fig. 2, The decoder 8, Memory cell block).

As per claim 10, No-Hunt-Dyson teaches The apparatus as applied above in claim 1, Hunt further teaches wherein the memory address decoder includes a column decoder. (Fig. 2, The decoder 8, Memory cell block).

As per claim 11, No-Hunt-Dyson teaches The apparatus as applied above in claim 1, Hunt further teaches further comprising a microcontroller (Fig.1, 21 Alarm) coupled with a memory device.

As per claim 12, No-Hunt-Dyson teaches The apparatus as applied above in claims 11, Hunt further teaches wherein the microcontroller includes the fault detecting logic and the memory device includes the memory address decoder. (Fig.1) 

As per claim 13, No-Hunt-Dyson teaches The apparatus as applied above in claim 11, Hunt further teaches wherein the memory device includes both the fault detecting logic and the memory address decoder. (Fig.1) 

 comprising receiving the feedback signals at the fault detecting logic located within the memory device. (Fig.1) 

As per claim 16, No-Hunt-Dyson teaches The method as applied above in claim 14, Hunt further teaches  further comprising receiving the feedback signals at the fault detecting logic located within a microcontroller operably coupled with the memory device. (Fig.1) 

As per claim 18, No-Hunt-Dyson teaches The method as applied above in claim 17, Hunt further teaches further comprising  receiving the feedback signals at the fault detecting logic located within a device external to the memory device. (Fig.1) 

As per claim 19, No-Hunt-Dyson teaches The method as applied above in claim 17, Hunt further teaches further comprising receiving the feedback signals at the fault detecting logic located internally to the memory device. (Fig.1) 

As per claim 20, No-Hunt-Dyson teaches The method as applied above in claim 17, Hunt further teaches further comprising generating the feedback signals within at least one of a row decoder or a column decoder operably coupled to a memory array of the memory device. (Fig.2) 


wherein the fault detecting logic is further to associate the fault with a given stage of the multiple stages responsive to the feedback signal received from the given stage. (Fig.3, [0048] when the soft decision level determination circuit 25 determines a 2-bit soft decision level in response to the control signal SCT and outputs 4-level soft decision values as a result of the soft decision, each of the decoder stages 41 to 43 (and/or the controller 44) determines whether decoding is successful based on the 4-level soft decision values.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al., US 2009/0282319, hereinafter No, in view of Hunt,  US3,049,692, hereinafter Hunt, in further view of Dyson et al., US4858233, hereinafter Dyson, in further view of Fontana et al., US 20120243344 , hereinafter Fontana.

As per claim 2, No-Hunt-Dyson teaches The apparatus as applied above in claim 1, except
 wherein the memory address decoder includes at least one global decoder, at least one local decoder, and at least one row decoder. 
Fontana teaches
wherein the memory address decoder includes at least one global decoder, at least one local decoder, and at least one row decoder. 
(Fontana, Fig.6,  [0051] The address bus 644 applies row address signals to a row decoder 660 and column address signals to a global column decoder 664 and local column decoders)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified No-Hunt-Dyson to incorporate the teaching global, local and row decoder of Fontana in order to automatically determine whether the information residing in a memory address register has been properly translated (Hunt, 1:11-13)

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lutzker, US 3,657,700, discloses An adaptively coded forward error correcting data communications system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/           Examiner, Art Unit 2111                                                                                                                                                                                             
/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111